t c memo united_states tax_court phyllis herrmann witcher petitioner v commissioner of internal revenue respondent docket no filed date phyllis herrmann witcher pro_se w randolph shump for respondent memorandum opinion panuthos chief special_trial_judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an addition_to_tax under sec_6651 of dollar_figure after unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - concessions by the parties the issues for decision are whether the distributions petitioner received from her former husband’s military pension are includable in gross_income whether a settlement payment that petitioner received is includable in gross_income whether petitioner is entitled to a deduction for depreciation on rental property and whether petitioner is liable for an addition_to_tax under sec_6651 for failure_to_file a return timely petitioner resided in wilmington delaware at the time she filed her petition the stipulation of facts and attached exhibits are incorporated herein by this reference for convenience we combine findings_of_fact and conclusions military pension distribution petitioner and murray h witcher jr mr witcher were married in mr witcher served in the u s navy for a number of years during their marriage pursuant to a divorce proceeding between petitioner and mr witcher in the court of common pleas of delaware county court of common pleas respondent concedes that petitioner is entitled to deductions for fees and dues paid with respect to rental property respondent determined that petitioner received dollar_figure in wages from horizon temps staffers inc and dollar_figure in capital_gain and ordinary dividends petitioner does not dispute respondent’s determination with respect to these issues and we deem them conceded the parties agree that petitioner received dollar_figure of income from a rental property net of expenses because petitioner does not dispute that she received the income or that it is taxable to her we deem this issue conceded pennsylvania concluded that mr witcher’s u s navy pension was a marital asset available for equitable division pursuant to a plan of distribution and awarded petitioner dollar_figure percent of the military pension the value of which was determined by the court of common pleas to be dollar_figure petitioner requested that the defense finance and accounting service dfas pay the portion of the military pension directly to her petitioner received distributions totaling dollar_figure from the military pension during the tax_year petitioner filed a form_1040 u s individual_income_tax_return for the tax_year on date petitioner filed a return that reflected her name address social_security_number signature date and telephone numbers but was otherwise blank it did not reflect either income reported or deductions claimed respondent determined in the notice_of_deficiency that the dollar_figure that petitioner received from the military pension is includable in petitioner’s gross_income as pension and annuity income gross_income means all income from whatever source derived sec 6l1l a pensions and retirement allowances paid_by the government constitute gross_income unless excluded by law sec_61 weir v commissioner tcmemo_2001_184 ebatinger v q4e- commissioner tcmemo_1990_310 sec_1_61-11l a income_tax regs the supreme court in 453_us_210 determined that military retirement pay could not be attached to satisfy a property settlement incident to a divorce and was not subject_to a state’s community_property_laws in response to mccarty congress enacted u s c sec in the uniformed_services former spouses’ protection act publaw_97_252 stat the provisions of u s c sec payment of retired or retainer pay in compliance with court orders relevant to the case at hand provide as follows a definitions --in this section the term court means--- a any court of competent jurisdiction of any state the term court order means a final decree of divorce dissolution annulment or legal_separation issued by a court or a court ordered ratified or approved property settlement incident to such a decree including a final decree modifying the terms of a previously issued decree of divorce dissolution or a court ordered ratified or approved property settlement incident to such previously issued decree x which--- b provides for-- division of property and c in the case of a division of property specifically provides for the payment of an amount expressed in dollars or as a percentage of disposable retired pay from the disposable retired pay of a member to the spouse or former spouse of that member c authority for court to treat retired pay as property of the member and spouse a court may treat disposable retired pay payable to a member for pay periods beginning after date either as property solely of the member or as property of the member and his spouse in accordance with the law of the jurisdiction of such court notwithstanding any other provisions of law this section does not create any right title or interest which can be sold assigned transferred or otherwise_disposed_of including by inheritance by a spouse or former spouse congress intended that u s c sec allow state courts to treat a military pension either as the property solely of the member or as the property of the member and his spouse 6s rept pincite see also pfister v commissioner tcmemo_2002_198 congress further noted that the bill does not require any division of retired pay by a state court nor does it prohibit such division treatment of such retired pay--with certain limitations--- generally would be dependent on the divorce and property laws applied by the courts of the jurisdiction in which a divorce or other related decree is issued s rept pincite a court in pennsylvania has the authority to equitably divide marital property in an action for divorce pa cons stat ann sec_3502 west it has been clearly established in pennsylvania that military pension benefits gualify as marital property and are subject_to equitable distribution pa cons stat ann sec_3501 sec_3502 west berrington v berrington pa super affd pa as indicated income from property is taxed to the owner of the property eatinger v commissioner tcmemo_1990_310 citing 309_us_331 282_us_101 281_us_111 under sec_1041 no gain or 1osss is recognized ona transfer of property from an individual to a spouse or former spouse if the transfer is incident to a divorce such transfers are treated as nontaxable gifts and the transferee has the transferor’s basis sec_1041 in enacting sec_1041 in the deficit_reduction_act_of_1984 publaw_98_369 98_stat_793 congress indicated its belief that it is inappropriate to tax transfers between spouses h rept part ii pincite - petitioner was awarded dollar_figure percent of her former husband’s navy retirement pay and received dollar_figure directly from the dfas in petitioner argues that she is not the legal owner of the military pension therefore the payments distributed to her are not includable in her gross_income the court of common pleas determined that the navy pension was a marital asset available for equitable distribution incident to the divorce the court of common pleas awarded her an equitable distribution of percent of the marital estate as set forth in the plan petitioner has a right to those distributions that were awarded to her u s c sec c petitioner alleges that the military considers the military pension to be pay because it is taxed before a distribution and the distribution is net of taxes petitioner has not presented any reason why the distributions to her if they are pay are not includable in her income petitioner argues that the military pension distributions she received are excludable from gross_income by virtue of sec_1041 an owner of an interest ina military retirement pension like other pensions has a right to receive future petitioner relies on u s c sec a and batinger v commissioner tcmemo_1990_310 for support for the argument that the military pension distribution is net of income taxes congress amended the statute in the national defense authorization act for fiscal_year publaw_101_510 a - d 104_stat_1569 and income_tax_withholding is no longer taken into account in determining disposable military retired pay under u s c sec a c income from the retiree’s employer eatinger v commissioner supra the pension distributions that petitioner received directly from dfas represent a division of a military pension if we were to assume arguendo that the division of the military pension effected a transfer of property to petitioner subject_to sec_1041 petitioner has no basis in such property and thus the full amount of the pension distribution to her is includable in her income sec_1041 the case at hand can be distinguished from 98_tc_368 in which this court determined that payments to the taxpayer a former spouse of a retired military serviceman were transfers incident to a divorce under sec_1041 and income was not recognized by the taxpayer in balding the taxpayer received cash payments directly from her former spouse in consideration of her agreement to relinguish all claims to the former spouse’s military retirement pay id pincite the court viewed the taxpayer’s release of rights to the military retirement pay in exchange for the settlement payments as a transfer of property id pincite petitioner in contrast received distributions from the dfas as a result of her retained ownership_interest in her former spouse’s military pension sec_61 we conclude that the distributions to petitioner in from the military pension are includable in her gross_income see batinger v commissioner --- - tcmemo_1990_310 respondent’s determination with respect to this issue is sustained lawsuit settlement in petitioner filed a complaint in the united_states district_court for the eastern district of pennsylvania against the wilmington trust company and other parties for breach of contract breach of the implied covenant of good_faith and fair dealing defamation due to reporting a charge-off to a credit reporting service fraud and the intentional infliction of emotional distress pursuant to a settlement of the lawsuit petitioner received dollar_figure in the parties’ basis for settlement is not set forth in the settlement document respondent determined in the notice_of_deficiency that the payment received in settlement of the lawsuit was includable in petitioner’s income gross_income does not include the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or periodic_payments on account of personal physical injuries or physical sickness sec_104 for purposes of paragraph emotional distress prior to the amendment of sec_104 by the small_business job protection act of publaw_104_188 sec a stat effective for amounts received after date gross_income did not include damages received on account of personal injuries or sickness personal injuries included nonphysical injuries 515_us_323 n citing 504_us_229 n - shall not be treated as a physical injury or physical sickness except to the extent of any damages not in excess of the amount_paid for medical_care attributable to the emotional distress sec_104 damages received that are excludable from gross_income include an amount received through a settlement agreement entered into in lieu of prosecution of a legal suit or action based upon tort or tort type rights sec_1_104-1 income_tax regs while the defamation and emotional distress causes of action alleged in the lawsuit complaint are injuries personal to petitioner see eg 87_tc_1294 affd 848_f2d_81 6th cir freeman v commissioner tcmemo_2001_254 breaching implied covenant of good_faith is not a personal injury we are unable to find that any portion of the settlement was paid to petitioner as compensation_for physical injury or physical sickness the settlement document pursuant to which the lawsuit was settled does not provide the basis for the parties’ settlement petitioner has not argued that she received the dollar_figure settlement on account of a physical injury or physical sickness sec_104 we conclude that sec_104 is not applicable to exclude the dollar_figure payment received from gross_income because petitioner did not receive the settlement on account of a physical injury or physical sickness respondent is sustained with respect to this issue depreciation deduction petitioner owned a condominium in pennsylvania that she held as rental property in petitioner moved into the condominium in date after being forcibly ejected from the house in which she had lived for the previous years ina foreclosure action petitioner alleges that she is entitled toa depreciation deduction on the condominium which she held as rental property the notice_of_deficiency disallowed the claimed depreciation deduction on the basis that petitioner failed to establish entitlement to the deduction a taxpayer may be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear of property_held_for_the_production_of_income sec_167 a taxpayer is generally required to keep sufficient records to enable the secretary to determine the taxpayer’s correct income_tax_liability sec_6001 sec_1_6001-1 income_tax regs petitioner did not provide any testimony or documentary_evidence concerning the amount of depreciation on the rental property that she believes she is entitled to deduct or her adjusted_basis in the rental property the burden is on petitioner to substantiate the depreciation deduction rule the court held the record open after trial to allow petitioner the opportunity to supplement the record on this issue however no additional evidence was offered anda supplemental stipulation was not filed -- a we conclude that petitioner has not established that she is entitled to a deduction for depreciation sec_665l a addition_to_tax sec_6651 imposes an addition_to_tax on the failure_to_file timely any return required to be filed unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the secretary has the burden of production in any court_proceeding with respect to the liability of the individual for any penalty addition_to_tax or additional_amount imposed sec_7491 see 116_tc_438 petitioner had requested and was granted extensions of time to file her return until august and date petitioner stipulated that she filed her return for the tax_year with respondent on date petitioner testified that she thought that she filed an additional request for an extension to file her return extending the filing_date to date after she was evicted from her house in date petitioner in date permanently moved into the condominium that she owned and had previously rented out petitioner asserts that she was living in temporary housing and lacked sec_7491 does not apply to place the burden_of_proof on respondent because petitioner has neither alleged that sec_7491 is applicable nor established that she complied with the requirements of sec_7491 a and b to substantiate items maintain required records and fully cooperate with respondent’s reasonable requests access to her belongings prior to date while living in temporary housing her belongings were in storage we conclude that respondent has produced sufficient evidence indicating that petitioner failed to file her return timely and the application of sec_6651 1s appropriate we also conclude that petitioner has not demonstrated that her failure_to_file the return timely was due to reasonable_cause accordingly respondent’s determination is sustained to reflect the foregoing decision will be entered under rule
